DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly submitted claims 24-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 24-26 are dependent upon claim 16 which was previously restricted and not acted upon due to the restriction.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Tray 10A on page 4, Lines 25 and 28
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Wright et al. (US Publication 2014/0174308) in view Simmons (US Patent 5,297,487).
	With respect to claim 1, Wright et al. teaches a screen assembly (10) for screen printing, comprising: 
a frame (12); 
a screen (14) mounted to the frame (12) and having a perimeter edge (outer edges of screen); 
a tray (18, 18a, 18b, 25) removably onto the frame (12) to contact the screen (14 and Figure 1) and prevent ink from leaking along the screen perimeter edge (outer edges of screen) and accessing the frame (Abstract, Paragraph 0011), the tray (18, 18a, 18b, 25) having perimeter edges (top and bottom edges of tray 18, 18a, 18b, 25) and being open within the edges (Figure 3).
However, Wright et al. does not explicitly disclose the snap fit provides pressure between the tray and the screen to form a seal.  Simmons teaches a tray with a snap fit (12, 20) provides pressure between the tray and the screen to form a seal (Column 3, Lines 21-25, Column 5, Lines 48-58, Column 6, Lines 10-14).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the tray taught by Wright et al. to provide a snap fit with pressure between the tray and the screen to form a seal as taught by Simmons for the purpose of properly inhibiting the flow of viscous substances and providing sealing contact with the screen surface.
	With respect to claim 4, Wright et al. teaches the tray (18, 18a, 18b, 25) extends inwardly from the frame (12) and over the top of the screen (screen 14, Paragraph 0012, Figure 1).
	With respect to claim 5, Wright et al. teaches the tray (18, 18a, 18b, 25) is one piece (Paragraph 0011, Figure 3).
With respect to claim 6, Wright et al. teaches the tray (18, 18a, 18b, 25) has a contour to sealingly engage the screen (note: frame 12 and tray 18, 18a, 18b, 25 mates the shape).
	With respect to claim 7, Wright et al. teaches the tray (18, 18a, 18b, 25) has an outer perimeter to fit over the frame (shoulder 25 fits over frame 12, Paragraph 0012) and an inner perimeter (18a, 18b) residing within the frame over the screen (14, Figure 1).
	With respect to claim 8, Wright et al. teaches the frame (12) and screen (14) are free from tape (Abstract, Paragraph 0011).
	With respect to claim 9, Wright et al. teaches the frame (12) and the tray (18, 18a, 18b, 25) have matching profiles (Figure 1).
	With respect to claim 21, Wright et al. teaches the tray (18, 18a, 18b, 25) includes upper extensions extending beyond the frame (refer to marked-up Figure 1 in the detailed action) for gripping by an operator to remove the tray from the frame.




[AltContent: textbox (Edges of 25 can be considered upper extensions. Located on at least a corner)]

[AltContent: textbox (Edges of 25 can be considered upper extensions. Located on at least a corner)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    253
    559
    media_image1.png
    Greyscale

With respect to claim 22, Wright et al. teaches the upper extensions are located on at least two corners of the tray (18, 18a, 18b, 25 and refer to marked-up Figure 1 in the detailed action).
	With respect to claim 23, Wright et al. teaches the tray (18, 18a, 18b, 25) is reusable (note: any element can be reusable such as taking the element out for maintenance, cleaning and reusing/replacing the tray).

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853